 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
August 3, 2007 by and between David P. Wright (the “Executive”) and Healthcare
Acquisition Corp., a Delaware corporation (the “Company”).
 
WITNESSETH:
 
WHEREAS, the Executive has been employed by PharmAthene, Inc., a Delaware
corporation (“PharmAthene”) and a party to the Agreement and Plan of Merger,
dated as of January 19, 2007 (the “Merger Agreement”), with the Company and PAI
Acquisition Corp. pursuant to which it is contemplated that, subject to
satisfaction or waiver of all conditions set forth in the Merger Agreement,
PharmAthene will become the sole wholly-owned subsidiary of the Company and the
Company will change its name to PharmAthene, Inc.; and
 
WHEREAS, in connection with the merger, the parties desire to transition the
Executive from the position of Chief Executive Officer of PharmAthene, Inc., the
pre-merger company and merger party, to Chief Executive Officer of the Company;
and
 
WHEREAS, in entering into this Agreement, the Board of Directors of the Company
(the “Board”) desires to provide the executive with substantial incentives to
serve the Company as one of its senior executives performing at the highest
level of leadership and stewardship to manage the Company’s future growth and
development and to maximize the returns to the Company’s stockholders;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto hereby agree as
follows:
 
1.
Employment; Term. The Company hereby agrees, provided that the Executive
continues to be employed by PharmAthene on the date of the consummation of the
contemplated merger, to employ the Executive and the Executive hereby accepts
employment by the Company upon the terms and conditions hereinafter set forth
for the period commencing on the date of consummation of the contemplated merger
(the “Effective Date”) and ending on the first anniversary of such date. The
term of this Agreement shall be automatically extended for an additional year on
each anniversary of the date hereof unless written notice of non-extension is
provided by either party to the other party at least 90 days prior to such
anniversary. The period of the Executive’s employment under this Agreement, as
it may be terminated or extended from time to time as provided herein is
referred to as the “Employment Period.”

 
2.
Position and Duties.  

 

 
a.
Position and Duties Generally. The Executive shall be employed by the Company in
the position of Chief Executive Officer and shall faithfully render such
executive, managerial, administrative and other services as are customarily
associated with and incident to such position and as the Company may from time
to time reasonably require consistent with such position. The Executive shall
report to the Board of Directors or the Board’s designee.

 
 
1

--------------------------------------------------------------------------------


 
 

 
b.
Other Positions. The Executive shall hold such other positions and executive
offices with the Company and/or of any of the Company’s subsidiaries or
affiliates as may from time to time be authorized by the Board. The Executive
shall not be entitled to any compensation other than the compensation provided
for herein for serving during the Employment Period in any other office or
position of the Company or any of its subsidiaries or affiliates, unless the
Compensation Committee specifically approves such additional compensation.

 

 
c.
Devotion to Employment. Except for vacation time taken in accordance with the
Company’s vacation policy in effect from time to time and in accordance with the
terms of this Agreement and for absences due to temporary illness, the Executive
shall be a full-time employee of the Company and shall devote full time,
attention and efforts during the Employment Period to the business of the
Company and the duties required of him in his position. During the Employment
Period, the Executive shall not be engaged in any other business activity which,
in the reasonable judgment of the Board or its designee, conflicts with the
duties of the Executive hereunder, whether or not such activity is pursued for
gain, profit or other pecuniary advantage.

 

 
d.
Director Status. The Company shall (i) nominate the Executive for re-election to
the Board throughout the Employment Period on each occasion during the
Employment Period when his term as a director is scheduled to expire, (ii) in
all proxy and other materials, recommend that the stockholders vote in favor of
the Executive’s election as a director, (iii) not directly or indirectly oppose
or withdraw support from the Executive, and (iv) solicit proxies from the
stockholders authorizing the named proxy holders to vote in favor of the
Executive’s candidacy. The Executive agrees that in the event of the termination
of his employment under this Agreement or of his resignation, he shall tender
his resignation from the Board as well.

 

 
e.
Other Directorships. The Executive may serve as a non-management director of one
or more businesses or not-for-profit organizations provided, however, that the
Executive may not serve in such capacity with respect to more than two
organizations at any one time without the prior written approval of the Board.

 
3.
Compensation; Reimbursement.

 

 
a.
Base Salary. For the Executive’s services, the Company shall pay to the
Executive an annual base salary of not less than $392,000 per annum, payable in
equal periodic installments according to the Company’s customary payroll
practices, but no less frequently than monthly. The Executive’s base salary
shall be subject to review annually by the Compensation Committee and shall be
subject to increase at the option and sole discretion of the Compensation
Committee.

 

 
b.
Bonus. The Executive shall be eligible to receive at the sole discretion of the
Compensation Committee, an annual cash bonus of up to an additional 30% of his
base salary. In addition, the Executive may be eligible for additional bonuses
at the option and sole discretion of the Compensation Committee based upon based
upon the achievement of certain pre-determined performance milestones.

 
 
2

--------------------------------------------------------------------------------


 
 

 
c.
Benefits Generally.

 

 
i.
In addition to the salary and cash bonus described above, the Executive shall be
entitled during the Employment Period to participate in such employee benefit
plans and programs of the Company, and shall be entitled to such other fringe
benefits, as are from time to time made available by the Company generally to
employees of the level, position, tenure, salary, age, health and other
qualifications of the Executive including, without limitation, medical, dental
and vision insurance coverage for the Executive and his dependents, disability,
death benefit and life insurance and pension plans.

 

 
ii.
Without limiting the generality of the foregoing, the Executive shall be
eligible for such awards, if any, including stock and stock options under the
Company’s 2007 Long-Term Incentive Plan or such other plan as the Company may
from time to time put into effect as shall be granted to the Executive by the
Compensation Committee or other appropriate designee of the Board acting in its
sole discretion.

 

 
iii.
The Executive acknowledges and agrees that the Company does not guarantee the
adoption or continuance of any particular employee benefit plan and
participation by the Executive in any such plan or program shall be subject to
the rules and regulations applicable thereto.

 

 
d.
Stock Options.  

 

 
i.
Contemporaneously with the execution of this Agreement, Executive has been
granted a stock option to purchase 780,000 shares of the Company’s common stock
(the “Initial Stock Option”) pursuant to the Company’s 2007 Long-Term Incentive
Plan and subject to the terms and conditions of such Plan and of a stock option
agreement, dated the date hereof, by the Company and the Executive which shall
be executed contemporaneously with the execution of this Agreement.

 

 
ii.
The Initial Stock Option shall have a term of 10 years and, subject to possible
acceleration of vesting as otherwise provided herein, the Initial Stock Option
shall vest over a 5 year period with 25% of the shares under the Initial Stock
Option being exercisable on the first anniversary of the grant date and the
remainder of the Initial Stock Option vesting monthly on a pro-rata basis over
the succeeding 48 months following the first anniversary such that 100% of the
shares under the Initial Stock Option shall be exercisable after 5 years from
the grant date.

 

 
iii.
The per share exercise price of the Initial Stock Option shall be the fair
market value of a share of the common stock of the Company on the date of grant
as determined by the Compensation Committee in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
of and the interpretive guidance issued by the Department of the Treasury.

 
 
3

--------------------------------------------------------------------------------


 
 

 
iv.
The number of shares subject to the Option shall be equitably adjusted in the
event of any change in the number of shares of the Company’s commons stock
outstanding by reason of any stock dividend or split, reverse stock split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change occurring after the commencement of the Executive’s
employment under this Agreement.

 

 
v.
Additional future grants of stock options may be made to the Executive at the
discretion of the Compensation Committee.

 

 
e.
Restricted Stock Awards. 

 

 
i.
Contemporaneously with the execution of this Agreement, the Executive has been
granted a restricted stock award of 100,000 shares of the Company’s common stock
(the “Initial Restricted Stock Award”) pursuant to the Company’s 2007 Long-Term
Incentive Plan and subject to the terms and conditions of such Plan and of a
restricted stock agreement, dated the date hereof, by the Company and the
Executive which shall be executed contemporaneously with the execution of this
Agreement. The shares issued under the Initial Restricted Stock Award (the
“Restricted Shares”) shall, subject to possible acceleration of vesting as
otherwise provided herein, vest over a 5 year period with 25% of the Restricted
Shares subject to the Initial Restricted Stock Award vesting on the first
anniversary of the grant of the Initial Restricted Stock Award and the remainder
vesting monthly on a pro-rata basis over the succeeding 48 months following the
first anniversary such that 100% of the Restricted Shares shall be vested after
5 years from the grant date. All Restricted Shares (including any shares
received by the Executive with respect to the Restricted Shares as a result of
stock dividends, stock splits or any other form of recapitalization) shall be
subject to (1) customary restrictions on ownership and transfer set forth in the
restricted stock agreement and (2) the vesting requirements set forth in this
Section 3(e); provided, however, that such vesting requirements shall be
modified upon the termination of the Executive’s employment, other than in the
event of Voluntary Termination or Termination for Cause, in accordance with
Section 9 of this Agreement.

 

 
ii.
Except as provided herein and in the restricted stock agreement, the Executive
shall have all rights of a stockholders with respect to the Restricted Shares
including the right to receive dividends or other distributions and the right to
vote the Restricted Shares provided that any such dividends or other
distributions shall be retained by the Company unless and until the Restricted
Shares in respect of which such dividends or other distributions were paid shall
have vested.

 
 
4

--------------------------------------------------------------------------------


 
 

 
iii.
During the period prior to the time that any particular Restricted Shares become
vested and the restrictions thereon lapse, the Executive may not sell, transfer,
pledge or otherwise encumber or dispose of the Restricted Shares and any
attempted sale, transfer, pledge or other encumbrance or disposition (whether
voluntary or involuntary) in violation of this Section shall be null and void.

 

iv.
The Compensation Committee shall appoint an executive officer of the Company or
such other escrow holder who shall retain physical custody of the each
certificate representing the Restricted Shares until the Restricted Shares have
vested. Upon vesting of any Restricted Shares, the certificates evidencing such
Restricted Shares shall be delivered promptly to the Executive. In the case of
the Executive’s death, such certificates shall be delivered to the beneficiary
designated in writing by the Executive pursuant to a form of designation
provided by the Company, to the Executive’s legatee or to his personal
representative as the case may be. Unless registered under the Securities Act of
1933, as amended, certificates evidencing the Restricted Shares shall bear the
following legend:

 
THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH
REGISTRATION IS NOT REQUIRED.
 

v.
The Company shall have the right, but not the obligation, to repurchase from the
Executive, immediately upon the termination of the Executive’s employment if
such termination is a Termination for Cause, such Restricted Shares as are
vested on the date of termination at a cash price per share equal to the fair
market value of such Restricted Shares on the date of termination.

 

 
vi.
Additional future grants of restricted stock awards may be made to the Executive
at the discretion of the Compensation Committee.

 

 
f.
Vacation. The Executive shall be entitled to 30 days of vacation in each
calendar year.

 

 
g.
Expenses. The Company shall reimburse the Executive in accordance with the
practices in effect from time to time for other officers or staff personnel of
the Company for all reasonable and necessary business and travel expenses and
other disbursements incurred by the Executive for or on behalf of the Company in
the performance of the Executive’s duties hereunder, upon presentation by the
Executive to the Company of appropriate supporting documentation.

 
 
5

--------------------------------------------------------------------------------


 
 

 
h.
Certain Legal Expenses. The Company shall reimburse the Executive for the
reasonable attorneys’ fees incurred by him in connection with the negotiation
and preparation of this Agreement up to an aggregate of $10,000.

 

 
i.
Perquisites. The Executive shall be entitled to those perquisites as the Company
shall make available from time to time to other executive officers of the
Company, which shall include, without limitation, the costs associated with the
use of an automobile in an amount not to exceed $1,000 per month and the costs
for Executive’s use of a cellular telephone and personal digital assistant to
the extent such equipment is used for business purposes.

 
4.
Death; Disability. In the event that the Executive dies or is incapacitated or
disabled by accident, sickness or otherwise, so as to render the Executive
mentally or physically incapable of performing the services required to be
performed by the Executive under this Agreement for a period that would entitle
the Executive to qualify for long-term disability benefits under the Company’s
then-current long-term disability insurance program or, in the absence of such a
program, for a period of 120 consecutive days or longer (such condition being
herein referred to as a “Disability”) then (i) in the case of the Executive’s
death, the Executive’s employment shall be deemed to terminate on the date of
the Executive’s death and (ii) in the case of a Disability, the Company, at its
option, may terminate the employment of the Executive under this Agreement
immediately upon giving the Executive notice to that effect. The determination
to terminate the Executive in the event of a Disability shall be made by the
Board or the Board’s designee. In the case of a Disability, until the Company
shall have terminated the Executive’s employment hereunder in accordance with
the foregoing, the Executive shall be entitled to receive compensation provided
for herein notwithstanding any such physical or mental disability.

 
5.
Termination For Cause. The Company may terminate the employment of the Executive
hereunder at any time during the Employment Period for “cause” (such termination
being herein referred to as a “Termination for Cause”) by giving the Executive
notice of such termination, which termination shall be effective on the date of
such notice or such later date as may be specified by the Company. For purposes
of this Agreement, “Cause” means (i) the Executive’s willful and substantial
misconduct that is materially injurious to the Company and is either repeated
after written notice from the Company specifying the misconduct or is continuing
and not corrected within 20 days after written notice form the Company
specifying the misconduct, (ii) the Executive’s repeated neglect of duties or
failure to act which can reasonably be expected to affect materially and
adversely the business or affairs of the Company after written notice from the
Company specifying the neglect or failure to act, (iii) the Executive’s material
breach of any of the agreements contained in Sections 11, 12, 13 or 14 hereof or
of any of the Company’s policies, (iv) the commission by the Executive of any
material fraudulent act with respect to the business and affairs of the Company,
(v) the Executive’s conviction of (or plea of nolo contendere to) a crime
constituting a felony, (vi) demonstrable gross negligence, or (vii) habitual
insobriety or use of illegal drugs by the Executive while performing his duties
under this Agreement which adversely affects the Executives performance of his
duties under this Agreement.

 
 
6

--------------------------------------------------------------------------------


 
 
6.
Termination Without Cause. The Company may terminate the employment of the
Executive hereunder at any time without “cause” or fail to extend this Agreement
pursuant to the terms hereof (such termination being herein referred to as
“Termination Without Cause”) by giving the Executive notice of such termination,
upon the giving of which such termination shall take effect not later than 30
days from the date such notice is given.

 
7.
Voluntary Termination by Executive. Any termination of the employment of the
Executive by the Executive otherwise than as a result of death or Disability or
for Good Reason (as defined below) (such termination being herein referred to as
“Voluntary Termination”). A Voluntary Termination will be deemed to be effective
immediately upon such termination.

 
8.
Termination by Executive for Good Reason. Any termination of the employment of
the Executive by the Executive for Good Reason which shall be deemed to be
equivalent to a Termination without Cause. For purposes of this Agreement “Good
Reason” means (i) any material breach by the Company of any of its obligations
under this Agreement, (ii) any material reduction in the Executive’s duties,
authority or responsibilities without his consent, (iii) any assignment to the
Executive of duties or responsibilities materially inconsistent with his
position and duties contained in this Agreement without his consent, (iv) a
relocation of the Company’s principal executive offices or the Company
determination to require the Executive to be based anywhere other than within 25
miles of the location at which the Executive on the date hereof performs his
duties; (v) the taking of any action by the Company which would deprive the
Executive of any material benefit plan (including, without limitation, any
medical, dental, disability or life insurance); or (vi) the failure by the
Company to obtain the specific assumption of this Agreement by any successor or
assignee of the Company or any person acquiring substantially all of the
Company’s assets; provided, however, that the Executive may not terminate the
Employment Period for Good Reason unless he first provides the Company with
written notice specifying the Good Reason and providing the Company with 20 days
in which to remedy the stated reason.

 
9.
Effect of Termination of Employment.

 

 
a.
Voluntary Termination; Termination For Cause. Upon the termination of the
Executive’s employment as a result of his Voluntary Termination or a Termination
For Cause, the Executive shall not have any further rights or claims against the
Company under this Agreement except the right to receive (i) the unpaid portion
of the base salary provided for in Section 3(a) hereof, computed on a pro rata
basis to the date of termination, (ii) payment of his accrued but unpaid amounts
and extension of applicable benefits in accordance with the terms of any
incentive compensation, retirement, employee welfare or other employee benefit
plans or programs of the Company in which the Executive is then participating in
accordance with the terms of such plans or programs, and (iii) reimbursement for
any expenses for which the Executive shall not have theretofore been reimbursed
as provided in Section 3 hereof. In such event, the Initial Stock Option and
shares of the Initial Restricted Stock Award to the extent not vested as of the
date of termination shall be forfeited to the Company (without any further
action on the part of the Company or the Executive) and the Executive shall have
no further rights in such regard.

 
 
7

--------------------------------------------------------------------------------


 
 

 
b.
Termination Without Cause; Termination for Good Reason. Upon the termination of
the Executive’s employment as a result of a Termination Without Cause or for
Good Reason, the Executive shall not have any further rights or claims against
the Company under this Agreement except the right to receive (i) the payments
and other rights provided for in Section 9(a) hereof and (ii) severance payments
in the form of a continuation of the Executive’s base salary as in effect
immediately prior to such termination for a period of 12 months following the
effective date of such termination. In such event, an amount of shares equal to
up to 25% of the total aggregate amount of the Initial Stock Option and the
Restricted Stock Award granted to the Executive shall become vested. The balance
of such unvested Initial Stock Option and shares of the Initial Restricted Stock
Award shall be forfeited to the Company (without further action on the part of
the Company or the Executive) as of the date of termination and the Executive
shall have no further rights with respect to such balance. To the extent that
severance payments shall be payable under this Agreement such payments shall be
in consideration for and only after the Executive executes a General Release
containing terms reasonably satisfactory to the Company.

 

 
c.
Death and Disability. Upon the termination of the Executive’s employment as a
result of death or Disability, neither the Executive nor the Executive’s
beneficiaries or estate shall have any further rights or claims against the
Company under this Agreement except the right to receive the payments and other
rights provided for in Section 9(a) hereof. In such event, an amount of shares
equal to up to 25% of the total aggregate amount of the Initial Stock Option and
the Restricted Stock Award granted to the Executive shall become vested. The
balance of such unvested Initial Stock Option and shares of Initial Restricted
Stock Award shall be forfeited to the Company (without further action on the
part of the Company or the Executive) as of the date of termination and the
Executive shall have no further rights with respect to such balance.

 

 
d.
Forfeiture of Rights. In the event that, subsequent to termination of employment
hereunder, the Executive (i) breaches any of the provisions of Sections 11, 12,
13 or 14 hereof or (ii) makes or facilitates the making of any adverse public
statements or disclosures with respect to the business or securities of the
Company, all payments and benefits to which the Executive may otherwise have
been entitled shall immediately terminate and be forfeited, and any portion of
such amounts as may have been paid to the Executive shall forthwith be returned
to the Company.

 
10.
Change in Control Provisions. 

 

 
a.
Effect of Termination Following Change in Control. In the event of a Change in
Control during the Employment Period and a subsequent termination of the
Executive’s employment, either by the Company as a consequence of the Change in
Control or any other Termination Without Cause or by the Executive for Good
Reason, then (i) Executive shall be entitled to receive (A) the payments and
other rights provided in Section 9(b) of this Agreement and (B) the benefits and
other rights provided in Section 10(a) of this Agreement; and (ii) the Initial
Stock Option and shares of the Initial Restricted Stock Award held by the
Executive and not then vested shall become immediately and fully vested as of
the effective date of the termination.

 
8

--------------------------------------------------------------------------------


 

 
b.
Definition of Change in Control. For purposes of this Agreement, a “Change in
Control” means and shall be deemed to have occurred upon: (i) an acquisition
subsequent to the date hereof by any person, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then outstanding shares of common stock of the Company (“Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (2)
any acquisition by the Company and (3) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company; (ii) the
approval by the stockholders of the Company of a merger, consolidation,
reorganization or similar corporate transaction, whether or not the Company is
the surviving corporation in such transaction, in which outstanding shares of
Common Stock are converted into (A) shares of stock of another company, other
than a conversion into shares of voting common stock of the successor
corporation (or a holding company thereof) representing 80% of the voting power
of all capital stock thereof outstanding immediately after the merger or
consolidation or (B) other securities (of either the Company or another company)
or cash or other property; (iii) the approval by stockholders of the Company of
the issuance of shares of Common Stock in connection with a merger,
consolidation, reorganization or similar corporate transaction in an amount in
excess of 40% of the number of shares of Common Stock outstanding immediately
prior to the consummation of such transaction; (iv) the approval by the
stockholders of the Company of (A) the sale or other disposition of all or
substantially all of the assets of the Company or (B) a complete liquidation or
dissolution of the Company; or (v) the adoption by the Board of a resolution to
the effect that any person has acquired effective control of the business and
affairs of the Company.

 
11.
Disclosure of Confidential Information. The Executive shall not, directly or
indirectly, at any time during or after the Employment Period, disclose to any
person, firm, corporation or other business entity, except as required by law,
or use for any purpose except in the good faith performance of the Executive’s
duties to the Company, any Confidential Information (as herein defined). For
purposes of this Agreement, “Confidential Information” means all trade secrets
and other non-public information of a business, financial , marketing, technical
or other nature pertaining to the Company or any subsidiary, including
information of others that the Company or any subsidiary has agreed to keep
confidential; provided, however, that Confidential Information shall not include
any information that has entered or enters the public domain (other than through
breach of the Executive’s obligations under this Agreement) or which the
Executive is required to disclose by law or legal process. Upon the Company’s
request at any time, the Executive shall immediately deliver to the Company all
materials in the Executive’s possession which contain Confidential Information.

 
 
9

--------------------------------------------------------------------------------


 
 
12.
Restrictive Covenant. 

 

 
a.
Term of Restrictive Covenant. The Executive hereby acknowledges and recognizes
that, during the Employment Period, the Executive shall be privy to trade
secrets and Confidential Information critical to the Company’s business and the
Executive further acknowledges and recognizes that the Company would find it
extremely difficult or impossible to replace the Executive and, accordingly, the
Executive agrees that, in consideration of the benefits to be received by the
Executive hereunder, the Executive shall not, from and after the date hereof,
throughout the Employment Period, and for a period of 12 months following the
termination of the Employment Period (i) directly or indirectly engage in the
development, production, marketing or sale of products that compete (or, upon
commercialization, would compete) with products of the Company being developed
(so long as such development has not been abandoned), marketed or sold at the
time of the termination of the Employment Period (such business or activity
being herein referred to as a “Competing Business”) whether such engagement
shall be as an officer, director, owner, employee, partner, affiliate or other
participant in any Competing Business, (ii) assist others in engaging in any
Competing Business in the manner described in the foregoing clause (i), or (iii)
induce other employees of the Company or any subsidiary thereof to terminate
their employment with the Company or any subsidiary thereof or engage in any
Competing Business or hire any employees of the Company or any subsidiary unless
such persons have not been employees of the Company for at least 12 months.

 

 
b.
Sufficient Consideration. The Executive understands that the foregoing
restrictions may limit the ability of the Executive to earn a livelihood in a
business similar to the business of the Company, but nevertheless believes that
the Executive has received and shall receive sufficient consideration and other
benefits, as an employee of the Company and as otherwise provided hereunder, to
justify such restrictions which, in any event (given the education, skills and
ability of the Executive), the Executive believes would not prevent the
Executive from earning a living.

 
13.
Non-Disparagement. The Executive shall not engage in conduct, through word, act,
gesture or other means, or disclose any information to the public or any third
party which (i) directly or indirectly discredits or disparages in whole or in
part the company, its subsidiaries, divisions, affiliates and/or successors as
well as the products and the respective officers, directors, stockholders and
employees of each of them; (ii) is detrimental to the reputation, character or
standing of these entities, their products or any of their respective officers,
directors, stockholders and/or employees; or (iii) which generally reflects
negatively on the management decisions, strategy or decision-making of these
entities.

 
 
10

--------------------------------------------------------------------------------


 
 
14.
Company Right to Inventions. The Executive shall promptly disclose, grant and
assign to the Company, for its sole use and benefit, any and all inventions,
improvements, technical information and suggestions relating in any way to the
business of the Company which the Executive may develop or acquire during the
Employment Period (whether or not during usual working hours), together with all
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or upon any such invention, improvement or technical
information. In connection therewith: (i) the Executive shall, without charge,
but at the expense of the Company, promptly at all times hereafter execute and
deliver such applications, assignments, descriptions and other instruments as
may be necessary or proper in the opinion of the Company to vest title to any
such inventions, improvements, technical information, patent applications,
patents, copyrights or reissues thereof in the Company and to enable it to
obtain and maintain the entire right and title thereto throughout the world, and
(ii) the Executive shall render to the Company, at its expense (including a
reasonable payment for the time involved in case the Executive is not then in
its employ), all such assistance as it may require in the prosecution of
applications for said patents, copyrights or reissues thereof, in the
prosecution or defense of interferences which may be declared involving any said
applications, patents or copyrights and in any litigation in which the Company
may be involved relating to any such patents, inventions, improvements or
technical information.

 
15.
Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforceable to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, to the extent that a restriction contained
in this Agreement is more restrictive than permitted by the laws of any
jurisdiction where this Agreement may be subject to review and interpretation,
the terms of such restriction, for the purpose only of the operation of such
restriction in such jurisdiction, shall be the maximum restriction allowed by
the laws of such jurisdiction and such restriction shall be deemed to have been
revised accordingly herein.

 
16.
Remedies; Survival. 

 

 
a.
Injunctive Relief. The Executive acknowledges and understands that the
provisions of the covenants contained in Sections 11, 12, 13 and 14 hereof, the
violation of which cannot be accurately compensated for in damages by an action
at law, are of crucial importance to the Company, and that the breach or
threatened breach of the provisions of this Agreement would cause the Company
irreparable harm. In the event of a breach or threatened breach by the Executive
of the provisions of Sections 11, 12, 13 or 14 hereof, the Company shall be
entitled to an injunction restraining the Executive from such breach. Nothing
herein contained shall be construed as prohibiting the Company from pursuing any
other remedies available for any breach or threatened breach of this Agreement.

 
 
11

--------------------------------------------------------------------------------


 
 

 
b.
Survival. Notwithstanding anything contained in this Agreement to the contrary,
the provisions of the Sections 3, 9, and 11 through 17 hereof shall survive the
expiration or earlier termination of this Agreement until, by their terms, such
provisions are no longer operative.

 
17.
Notices. Notices and other communications hereunder shall be in writing and
shall be delivered personally or sent by air courier or first class certified or
registered mail, return receipt requested and postage prepaid, addressed as
follows:

 
if to the Company prior to the Effective Date to:
 
Healthcare Acquisition Corp.
2116 Financial Center
666 Walnut Street
Des Moines, Iowa 50309


with a copy to:
Ellenoff, Grossman & Schole, LLP
370 Lexington Avenue, 19th Floor
New York, New York 10017
Attention: Brian Daughney, Esq.

 
if to the Company after the Effective Date to:
 
PharmAthene, Inc.
175 Admiral Cochran Drive, Suite 101
Annapolis, MD 21401


with a copy to:
 
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102
Attention: Jeffrey Baumel, Esq.

 
if to the Executive to:
 
David P. Wright
 
with a copy to :
 
12

--------------------------------------------------------------------------------


 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of delivery, if personally delivered; on the business day after the date
when sent, if sent by air courier; and on the third business day after the date
when sent, if sent by mail, in each case addressed to such party as provided in
this Section 16 or in accordance with the latest unrevoked direction from such
party.
 

18.
Binding Agreement; Benefit. The provisions of this Agreement shall be binding
upon, and shall inure to the benefit of, the respective heirs, legal
representatives and successors of the parties hereto.

 

19.
Governing Law; Jurisdiction. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland applicable to
contract made and to be performed therein. Any action to enforce any of the
provisions of this Agreement shall be brought in a court of the State
of Maryland or in Federal court located within that State. The parties consent
to the jurisdiction of such courts and to the service of process in any manner
provided by Maryland law. Each party irrevocably waives any objection which it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing shall be deemed
in every respect effective and valid personal service of process upon such
party.

 

20.
Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party must be in writing and shall not operate or be
construed as a waiver of any subsequent breach by such other party.

 

21.
Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings among the parties with respect thereof. This
Agreement may be amended only by an agreement in writing signed by the parties
hereto.

 

22.
Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

23.
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

24.
409A Compliance. The intent of the Executive and the company is that the
severance and other benefits payable to the Executive under this Agreement not
be deemed “deferred compensation” under, and shall otherwise comply with,
Section 409A of the Internal Revenue Code of 1986, as amended. The Executive and
the Company agree to use reasonable best efforts to amend the terms of this
Agreement from time to time as may be necessary to avoid the imposition of
liability under Section 409A of the Code in any manner that does not materially
alter the substantive rights and obligations of the parties hereunder.

 
 
13

--------------------------------------------------------------------------------


 
 

25.
Executive’s Acknowledgement. The Executive acknowledges (a) that he has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement and (b) that he has read and understands the Agreement, is fully
aware of its legal effect and has entered into it freely based on his own
judgment.

 

26.
Assignment. This Agreement is personal in its nature and the parties hereto
shall not, without the consent of the other, assign or transfer this Agreement
or any rights or obligations hereunder; provided, that the provisions hereof
shall inure to the benefit of, and be binding upon, each successor of the
Company, whether by merger, consolidation, transfer of all or substantially all
of its assets or otherwise.

 

27.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall for all purposes constitute one agreement which is binding on all
of the parties hereto.

 
 
14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
 

    EXECUTIVE  
   
   
  /s/ David P. Wright  

--------------------------------------------------------------------------------

David P. Wright   HEALTHCARE ACQUISITION CORP.

 

      By   /s/ John Pappjohn  

--------------------------------------------------------------------------------

Name: John Pappajohn   
Title: Chairman

 
 
15

--------------------------------------------------------------------------------


 